The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With respect to the scope of the current “standards-controlled titration plate” language now present in the claims, examiner makes the following findings.  Its basis is found in paragraph [0027] of the instant specification.  The only standards-controlled example given is that of the American National Standards Institute (ANSI) in conjunction with the Society for Biomolecular Sciences (SBS) such that a frame that has a form factor consistent with such a standards-controlled titration plate may have some similar dimensions.  Specifically, the frame may have a same length and width as the standards-controlled titration plate.  The reservoirs and fluidic ejection dies may also be spaced similarly as the well-spacing of the titration plate, which spacing may also be standards-controlled, for example by an ANSI/SBS standard.  Examiner search for standards-controlled microplates/titration plates and only found a single such standards-controlled microplate/titration plate: the ANSI SLAS 1-2004 (R2012) (formerly recognized as ANSI/SBS 1-2004, see the newly cited document).  The footprint (form factor) of this standards controlled microplate is a length of 127.76 mm ± 0.25 mm (5.0299 inches ± 0.0098 inches) and a width of 85.48 mm ± 0.25 mm (3.3654 inches ± 0.0098 inches) measured within a certain distance of the outside corners and a length of 127.76 mm ± 0.50 mm (5.0299 inches ± 0.0197 inches) and a width of 85.48 mm ± 0.50 mm (3.3654 inches ± 0.0197 inches) measured at any point along a side.  This appears to be an art recognized standard definition of titration plate dimensions.  Since examiner could not find any other definition of a standards-controlled titration plate and the instant disclosure fails to direct one to another definition of a standards-controlled titration plate, the "standards-controlled titration plate" language in the claims will be treated by examiner for examination purposes as limiting the frame of the fluidic ejection device to the above length and width dimensions and the associated tolerances.  
Claims 3-5, 10-11, 13, 18-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 3, it is not clear what applicant intends to claim.  Is applicant trying to claim the presence of a biological in the fluid ejection die?  Is applicant trying to define/limit the types of materials that the fluid ejection die is made from? If this is the case, it is not clear what different is being claimed.  Or is applicant simply trying to specify the fluid type without requiring it to be present?  For examination purposes, examiner will treat the claim as not further limiting in the structure if the claim from which it depends.  With respect to claim 4, the titration plate is not positively recited as an element of the system or clearly defined with respect to the number and/or arrangement/placement of wells.  Since the titration plate is not defined, claim 4 while refers to these undefined features of the titration plate is also unclear/undefined.  Claim 5 suffers from a similar problem.  With respect to claim 10, the multichannel pipette is not positively recited as an element of the system or defined with respect to the number and/or spatial arrangement of pipettes.  Examiner further notes that multichannel pipettes are known in which the spacing between the pipettes is variable (see for example US 4,734,261, US 4,801,434, US 5,061,449, US 6,235,244, US 6,592,819, US 8,029,742 or US 8,663,577 all newly cited).  Thus claim 10 is not clear.  Claims 11, 13, 18-19 and 21 have a problem similar to claims 4 and 5 as described above.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 3, 17 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 1, the titration plate and fluid are not positively recited as an element of the system.  With respect to claim 3, as noted above, it is not clear what if any difference is required in the structure of the fluid ejection die if it is to eject a biological sample compared to any other fluid within the scope of claim 1.  Thus the claim is not further limiting on the scope of claim 1.  With respect to claims 17 and 22, the only standards controlled titration plate information cited by applicant in the instant disclosure and which examiner has been able to find is that found in claims 17 and 22 so that the standards controlled titration plate language in claims 1 and 8 already requires that the dimensions of the plate already conform to the dimensions required by these claims.  As such they fail to provide a further limitation of the claims from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim) 1, 3-8 10-22 are rejected under 35 U.S.C. 102(a) as being anticipated by Gonzalez (US 2006/0051250, newly cited and applied).  In the patent Gonzalez teaches a microtray for handling biosubstances that comprises a fluid holding structure and a fluid ejection structure.  The fluid holding structure includes an array of wells with each well configured to contain at least one biosubstance.  The fluid ejection structure is in communication with the fluid holding structure and configured to dispense the at least one biosubstance onto a target media (see abstract).  With respect to claim 1, this constitutes a fluidic ejection system, comprising: a frame to retain a number of fluidic ejection devices, wherein the frame has a length and width to match a length and a width of a standards-controlled titration plate (see at least figures 1, 3-4 and paragraphs [0032] and [0034]); and a number of fluidic ejection devices (element 191, see specifically figures 4A-4B and their associated description) disposed on the frame, wherein each fluidic ejection device comprises: a reservoir disposed on a first side of the frame (feed hole 142); and a fluidic ejection die disposed on an opposite side of the frame (fluid ejection structure constituting layers 150, 160 and 170 shown in figure 4A), wherein each fluidic ejection die comprises an array of nozzles (see at least figures 4A-4B and paragraph [0065]), each nozzle comprising: an ejection chamber (fluid ejection chamber 162); an opening (nozzle opening 174); and a fluid actuator disposed within the ejection chamber (resistor 182).  With respect to claim 3, the fact that the fluidic ejection die is to eject a biological fluid can be seen from the abstract, paragraph [0040] and through the disclosure.  With respect to claim 4, the fluidic ejection die of each fluidic ejection device in the Gonzalez patent publication is taught as aligning with a well on the titration plate (see at least paragraphs [0032], [0034] and [0049]).  With respect to claim 5,  the number of fluidic ejection dies in Gonzalez is taught as matching the number of wells in the titration plate (see at least paragraphs [0032], [0034] and [0049]).  With respect to claim 6, at least figures 4A-4B show that the reservoirs of the Gonzalez fluidic ejection devices are exposed to an ambient environment.  With respect to claim 7, Gonzalez teaches circuitry (71) to activate each of the fluid actuators and wherein each of the fluid actuators is individually addressable (paragraph [0022], drop-on-demand ejection device or other drop-generating mechanisms which selectively dispense microvolumes of biosubstances). With respect to claim 8, Gonzalez a fluidic ejection system, comprising: a frame to retain a number of fluidic ejection devices, wherein the frame has a form factor length and width to match a length and width of a standards-controlled titration plate (see at least figures 1, 3-4 and paragraphs [0032] and [0034]); and a number of fluidic ejection devices  (element 191, see specifically figures 4A-4B and their associated description) integrally formed in the frame, wherein each fluidic ejection device comprises: an open reservoir disposed on a first side of the frame (feed hole 142); and a fluidic ejection die disposed on an opposite side of the frame (fluid ejection structure constituting layers 150, 160 and 170 shown in figure 4A), wherein each fluidic ejection die comprises an array of nozzles (see at least figures 4A-4B and paragraph [0065]), each nozzle comprising: an ejection chamber (fluid ejection chamber 162); an opening (nozzle opening 174); and a fluid actuator disposed within the ejection chamber (resistor 182), wherein: each of the fluidic ejection devices are individually addressable (paragraph [0022], drop-on-demand ejection device or other drop-generating mechanisms which selectively dispense microvolumes of biosubstances); the number of fluidic ejection devices are aligned with wells on the titration plate (see at least paragraphs [0032], [0034] and [0049]); a column spacing and a row spacing of open reservoirs (see at least figures 4A-4B) match a column spacing and row spacing of the standards-controlled titration plate (see at least paragraphs [0032], [0034] and [0049]).  With respect to claim 10, the fact noted above that spacing between individual pipettes of a multi-channel pipette can be adjusted to various spacings shows that this limitation is met by Gonzalez (see the clarity rejection of claim 10 above).  With respect to claim 11, paragraph [0034] of Gonzalez teaches that standards controlled titration plates can have 96, 384 or 1536 wells per plate such that a fluid ejection system having 96 fluid ejection devices has a number of fluidic ejection dies is less than the number of wells in a 384 or 1536 well titration plate.  With respect to claim 12, paragraph [0033] of Gonzalez teaches that microtray 12 comprises a single structure in which both fluid holding structure 20 (e.g., a first layer) and fluid ejection structure 22 (e.g., a second layer) formed together as a monolithic structure.  Alternatively, microtray 12 comprises fluid holding structure 20 and fluid ejection structure 22 defining separate elements that are joined together to define a single structure.  Based on the structures meeting claims 1 and 8 above this constitutes a method of forming a fluidic ejection system comprising: forming depressions in a frame to forming form a number of reservoirs into a first surface of the frame, the frame having a form factor length and width to match a length and width of a titration plate; disposing a number of fluidic ejection dies on a second, and opposite, surface of the frame; fluidly coupling each reservoir to a corresponding fluidic ejection die; and forming electrical circuitry to pass control signals from a controller to the number of fluidic ejection dies.  With respect to claim 13, Gonzalez teaches that the number of fluidic ejection dies have an inter-die spacing that matches an inter-well spacing of wells on a standards-controlled titration plate (see at least paragraphs [0032], [0034] and [0049]).  With respect to claim 14, Gonzalez teaches that each fluidic ejection die ejects fluid on a picoliter scale (see at least paragraphs [0024]-[0027], [0030] and [0040]).  With respect to claim 15, the fact that Gonzalez teaches that the fluid ejection system has a length and width of an American National Standards Institute (ANS)/Society for Biomolecular Sciences (SBS) controlled titration plate (see at least paragraphs [0032], [0034] and [0049]) is anticipatory of this claim.  With respect to claim 16, at least figures 1, 3 and 4B show that the fluidic ejection devices of Gonzalez are arranged as a multi-dimensional array on the frame.  With respect to claim 17, at least paragraphs [0032], [0034] and [0049] of Gonzalez teach that the length and width of the frame match a length and width of an American National Standards Institute (ANS)/Society for Biomolecular Sciences (SBS) controlled titration plate.  With respect to claim 18, paragraph [0034] of Gonzalez teaches that standards controlled titration plates can have 96, 384 or 1536 wells per plate such that a fluid ejection system having 96 fluid ejection devices has a column spacing of reservoirs is a factorial multiplier of a column spacing of wells of the standards-controlled 384 or 1536 well titration plate.  With respect to claim 19, paragraph [0034] of Gonzalez teaches that standards controlled titration plates can have 96, 384 or 1536 wells per plate such that a fluid ejection system having 96 fluid ejection devices has a row spacing of reservoirs is a factorial multiplier of a row spacing of wells of the standards-controlled 384 or 1536 well titration plate.  With respect to claim 20, element 30 or 72 of Gonzalez with its associated description teaches that the fluid ejection system of Gonzalez has a single electrical connection formed on the frame to couple each fluid ejection device to a controller.  With respect to claim 21, paragraph [0034] of Gonzalez teaches that standards controlled titration plates can have 96, 384 or 1536 wells per plate such that a fluid ejection system having 96 or 386 fluid ejection devices has a row spacing of the fluidic ejection devices such that they would respectively align with alternating rows of wells of a standards-controlled 384 or 1536 well titration plate.  With respect to claim 22, at least paragraphs [0032], [0034] and [0049] of Gonzalez teach that the length and width of the frame match a length and width of an American National Standards Institute (ANS)/Society for Biomolecular Sciences (SBS) controlled titration plate.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11 and 16-22,  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,651,665. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are of a scope that totally encompasses the patented claims such that one cannot practice the patented claims without also practicing the instant claims.
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. In response to the amendments, a new rejection under 35 U.S.C. 102(a)(1) has been applied against all claims, a new nonstatutory double patenting rejection has been applied against certain claims, the rejection under 35 U.S.C. 103 has been withdrawn and the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) have been modified.  The arguments against new and withdrawn rejections are moot.  
With respect to the rejections under 35 U.S.C. 112(b), examiner has determined that the ANSI SLAS 1-2004 (R2012) (formerly recognized as ANSI/SBS 1-2004) appears to be an art recognized standard definition of titration plate dimensions.  The issue is not one of claim breadth.  The issue is that most of these claims try to define the structure of the claimed elements based on the structure of or a structural relationship with an element that is not positively recited as an element of the claim.  Attempting to define dimensions of a claimed element based on the structure of something that is not positively recited as an element of the claim/claimed structure creates problems in determining the scope that is covered.  For example, claim 5 requires that the number of fluid ejection dies match the number of wells in the titration plate.  Claim 5 does not require the presence of the titration plate so that one needs to be able to determine that the limitations are met based on the required elements.  The only way to know whether that claim is met is by knowing the number of wells in the titration plate (a fluid ejection system having 96 fluid ejection dies for a 96-well titration plate).  But until one determines that the titration plate is a 96-well titration plate it is not clear if a fluid ejection system having 96 fluid ejection dies meets the limitation of claim 5.  This is different than claiming a specific number of fluid ejection dies such as selected from the group consisting of 96, 384 and 1536 or claiming the fluid ejection system in combination with a titration plate having a number of wells.  In a similar manner, the fact that one can vary the spacing between pipettes in a multichannel pipette again creates a clarity issue for trying to define the spacing between adjacent reservoirs of the fluid ejection system.  With respect to claim 3, what is the difference between the structure of the fluid ejection die in claim 1 and claim 3?  Examiner was not able to find that the instant disclosure teaches some difference that is required in the fluid ejection die structure to eject a biological fluid.  Thus the arguments are not persuasive.  
With respect to the rejections under 35 U.S.C. 112(d), it is unclear how the language modifies the structure or even if some modification of the structure is required for the ejection die to eject a biological fluid.  Thus even though the claim was amended to include a structural feature, there is nothing that indicates that a change in the scope of the structure of claim 1 is required.  Thus the arguments are not persuasive.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to adjustable multichannel pipettes and different fluid ejection devices.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797